DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/22 has been entered. 
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 4/22/22. Claims 1, 4, and 28 have been amended. Claims 6-13, 15-23, 27, 31-37, 39, 40, and 43-57 have been canceled. Claims 1-5, 14, 24-26, 28-30, 38, 41, and 42 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 14, 41, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bomberg USPA_20060078753_A1 in view of Hill USPA_20140349104_A1, Teng USPA_20150240492_A1, and Bescher USPA_20150166408_A1.
1.	Regarding Claims 1, 14, 41, and 42, Bomberg discloses a matrix layer that comprises fibers (corresponds to claimed fiber reinforcement) that is adjacent to a polymer layer that comprises polyurethane that contain fillers (paragraph 0021) (corresponds to claimed PU composite), and finally a layer of fly ash (corresponds to claimed cementitious layer) on the outer surface of said matrix layer (corresponds to claimed fiber reinforcement) opposite to the side of the polymer layer (corresponds to claimed PU composite) (paragraph 0013). Bomberg discloses its invention relates to building materials such as composites used in the building and construction enclosures (paragraph 0002) in roofs and tiles (paragraph 0003), as is being claimed in instant Claims 41 and 42, respectively. 
2.	However, Bomberg does not disclose the claimed concentration of its particulate filler nor from what constituents its PU was formed from, as is being claimed in instant Claim 1. Also, Bomberg does not disclose specifically using glass fibers with the claimed basis weight. Finally, Bomberg does not disclose the claimed cement concentration.
3.	Hill discloses forming a composite that can also be used in building materials wherein said composite comprises a “second layer” (Abstract) formed from polyurethane formed from the reaction of diisocyanate and/or polyisocyanates, polyols, and 40 to 90 wt% of fly ash (paragraphs 0047 and 0048). Hill discloses that its PU results in high total environment content (paragraph 0058) and that does not result in a compromise of its chemical and mechanical properties (paragraph 0057) and that said fly ash filler can help modify and/or improve further chemical and mechanical properties of said PU (paragraph 0063).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the PU composite, of Bomberg, by using the fly ash and PU in the disclosed concentrations, of Hill. One of ordinary skill in the art would have been motivated in doing so in order to improve chemical and mechanical properties as well as gain a high total environment content.
5.	Teng discloses using fiber-reinforced panels (Title) that can be used in building construction (paragraph 0002) such as roof construction that enhance board strength, performance properties, mold resistance, and moisture resistance and can be used in tiles for roofing (paragraph 0003) and underlayments and membrances (paragraph 0013), similar to the uses and applications found in Bomberg (paragraph 0003). Furthermore, Teng discloses that said fibrous material can comprise glass fibers as well as polymer fibers and cellulose fibers (paragraphs 0022, 0027). Polymer fibers and cellulose fibers are what are disclosed in Bomberg (Abstract). Thus, Teng discloses a degree of equivalence in that it is known in the art to use these fibers as alternative equivalents to one another in such uses and applications. Teng finally discloses that specifically when glass fibers are used, the basis weight can range from 1.2 lbs./ft2 to 3.0 lbs./ft2 (paragraph 0023). 
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fibers, of Bomberg, by trying the use of glass fibers of the aforementioned basis weight, of Teng. One of ordinary skill in the art would have been motivated in doing so in order to obtain enhanced board strength, performance properties, and mold resistance.
7.	Bescher discloses use of rapid-setting calcium sulfoaluminate cements (corresponds to claimed cement of instant Claims 1, 29, and 30) with the addition of fly ash in a concentration ranging from 5 to 30 wt% (corresponds to claimed limitation of instant Claim 28) with the balance being said rapid-setting calcium sulfoaluminate cement (Claim 1 and Abstract). Bescher further discloses that this addition leads to addition of coal fly ash led to increased compressive strength and freeze-thaw durability while decreasing shrinkage and autoclave expansion (paragraph 0044).
8.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the layer of fly ash, of Bomber, by using a layer of CSA with fly ash in a concentration ranging from 5 to 30wt%, as disclosed by Bescher. One of ordinary skill in the art would have been motivated in doing so to attain increased compressive strength and freeze-thaw durability while decreasing shrinkage and autoclave expansion.
9.	Regarding Claims 2-4, Bomberg in view of Hill, Teng, and Bescher suggests having a layer that is formed of a fiber matrix (corresponds to claimed second fiber reinforcement) as well as a polymeric material (corresponds to claimed polymeric layer) that can be placed on said PU polymer layer (corresponds to claimed PU composite) on the side opposite to the afore-described fiber layer (corresponds to claimed fiber reinforcement) (Bomberg: Claims 10 and 20).
10.	Regarding Claim 5, Bomberg in view of Hill, Teng, and Bescher suggests having a layer comprising fly ash, bark particles, and diatomous earth (corresponds to claimed cementitious layer) further on said PU polymer layer (corresponds to claimed PU composite) (Bomberg: Claims 8, 9, 36, and 37).
Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bomberg USPA_20060078753_A1 in view of Hill USPA_20140349104_A1, Teng USPA_20150240492_A1, and Bescher USPA_20150166408_A1, as applied to Claim 1, and further in view of Herrington USPA_20110086931_A1.
11.	Regarding Claims 24-26, Bomber in view of Hill, Teng, and Bescher does not suggest the claimed PU composite density.
12.	Herrington discloses using composite materials made of PU (Abstract) that can be used in in building materials, roofings, tiles and can have a density ranging from 30 to 50 lb/ft3 (paragraphs 0060, 0061). Herrington further discloses that such composite materials can increase the strength of solid surface articles and/or structural components (paragraph 0061).
13.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the PU composite, of Bomber in view of Hill, Teng, and Bescher, by using a density disclosed by Herrington. One of ordinary skill in the art would have been motivated in doing so in order to obtain capability of increasing strength of solid surface articles and its structural components.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 14, 24-30, 38, and 41-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicants state: “Moreover, Bomberg does not teach a “cement layer” as alleged in the Office Action. Office Action at p. 6. Bomberg teaches an “adaptable protective membrane” (APM) to control moisture permeability, wherein the APM may comprise “embedded hygroscopic powder, e.g., diatomous earth, fly ash, or bark, . . . to further enhance the performance characteristics of the APM.” Bomberg at Abstract and § [0013]. The Office Action compares Bomberg’s hygroscopic powder, characterized as “a layer of fly ash,” to a cementitious material. Office Action, p.3. A person of ordinary skill in the art would not have substituted Bomberg’s hygroscopic powder with a cementitious material comprising 50% or more of a rapid set cement or Portland cement, particularly when Bomberg teaches the purpose of the hygroscopic powder as enhancing permeability performance characteristics of the APM.”
	The Examiner respectfully submits that Bomberg explicitly discloses using a layer comprising fly ash to enhance performance characteristics (paragraph 0013). By virtue of including this material it can be characterized as a cementitious-containing layer, as is known in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 13, 2022